Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20      PageID.1   Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JOHN PRIOR,

      Plaintiff,
                                                  Case No:
v.
                                                  Hon.
ROCHESTER TIRE & SERVICE, INC.,
a Michigan corporation

      Defendants.


 SCOTT P. BATEY (P54711)
 Batey Law Firm, PLLC
 Attorney for Plaintiff
 30200 Telegraph Road, Suite 400
 Bingham Farms, MI 48025
 (248) 540-6800-telephone
 (248) 540-6814-fax
 sbatey@bateylaw.com

                     COMPLAINT AND JURY DEMAND

      NOW COMES, Plaintiff, John Prior (hereinafter “Prior”), by and through his

attorney’s Scott P. Batey and the Batey Law Firm, PLLC, and for his Complaint

against Defendant states as follows:

      1.     Plaintiff, John Prioris a resident of the City of Davison, County of

Genesee and State of Michigan.

      2.     Defendant, Rochester Tire & Service, Inc. (“Rochester Tire”) is a


                                        1
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20           PageID.2     Page 2 of 12




Michigan corporation, whose Resident Agent is Kenneth Kania, Resident Address

is located at 526 N. Main St., Rochester, Michigan 48063 and whose principal place

of business is located at 510 N. Main St., Rochester, Michigan 48063 and is duly

authorized to do business in the County of Oakland and State of Michigan.

      3.     Jurisdiction and venue are proper in the District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b) & (c).

      4.     The amount in controversy exceeds $75,000.00, exclusive of interest

and costs, and jurisdiction and venue is otherwise proper in this Court.

      5.     Plaintiff brings this action for damages arising out of the acts and/or

omissions of Defendants constituting unlawful discrimination/harassment due to

Plaintiff’s disability and in violation of the Michigan Persons with Disabilities Civil

Rights Act MCLA §37.1101, et seq. and the Americans with Disabilities Act

(“ADA”), which resulted in emotional and economic damages to Plaintiff.

                                    GENERAL
                                  ALLEGATIONS

      6.     Plaintiff incorporates by reference paragraphs 1 through 14 of the

Complaint as though fully set forth herein.

      7.     Plaintiff, John Prioris a 45year-old male who began his employment

with Defendant, Rochester Tire in June 1993 as a salesperson and was promoted to

Manager six months later where he remained employed until his wrongful

termination on August 15, 2019.

                                          2
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20           PageID.3    Page 3 of 12




      8.     In March 2019 Plaintiff was admitted to Crittenton Hospital in

Rochester Michigan for swelling and discoloration of his feet and legs.

      9.     Plaintiff was admitted into the hospital out of fear the swelling and

discoloration were related to a heart condition.

      10.    Plaintiff was discharged from Crittenton Hospital four to five days later

without the hospital finding a cause for Plaintiff’s symptoms.

      11.    In April 2019 Plaintiff was admitted to Beaumont Hospital in Troy,

Michigan for continued swelling and discoloration of his feet and legs.

      12.    Plaintiff was again admitted into the hospital out of fear the swelling

and discoloration were related to a heart condition.

      13.    At Beaumont hospital the doctors and staff ran Plaintiff through a

battery of tests to determine whether Plaintiff suffered from a heart condition.

      14.    Plaintiff was discharged from Beaumont Hospital four to five days later

without the hospital finding a cause for Plaintiff’s symptoms.

      15.    Following Plaintiff’s hospital stays his immediate supervisor Ken

Kania began harassing Plaintiff regarding Plaintiff’s disability or perceived

disability by telling Plaintiff “we can’t keep going on like this.”

      16.    Plaintiff assured Mr. Kania that he did not need to worry and the only

reason he went to the hospital was his family’s concern that he had a heart problem.

      17.    Mr. Kania continued to harass Plaintiff regarding his disability or


                                           3
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20             PageID.4    Page 4 of 12




perceived disability by telling him “I need to know you’re going to here.”

      18.    Plaintiff began cancelling appointments with doctors to demonstrate to

Defendant that he was healthy, not disabled and was not going to miss work.

      19.    As Mr. Kania continued to harass Plaintiff regarding his disability or

perceived disability, Plaintiff guaranteed that he would not miss anymore time due

to his regarding his disability or perceived disability.

      20.    Mr. Kania dismissed Plaintiff’s promise and questioned Plaintiff how

he could guarantee he would not experience anymore symptoms.

      21.    On August 12, 2019 out of the blue and without warning Plaintiff

received a text from Mr. Kania explaining he and Mr. Leonard Jansen, his business

partner would accept Plaintiff’s resignation.

      22.    Plaintiff responded to the text that he was not resigning or retiring and

that he should have seen that Defendant was trying to push him out of the business

over the last couple of months.

      23.    On or about August 15, 2019 Mr. Jansen told Plaintiff its had been a

good 26 years, but they were going in a different direction.

      24.    At all times relevant Plaintiff was an exemplary employee who never

received any significant discipline in his 26 years of employment with Defendant.

      25.    Plaintiff’s symptoms were regarded by Defendant as a disability and

qualified as a disability that substantially interferes with major life activities covered


                                            4
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20            PageID.5    Page 5 of 12




by the Michigan Persons with Disabilities Civil Rights Act MCLA §37.1101, et seq.

and the ADA, including, but not limited to:

            a.   Standing; and

            b.   Walking;

      26.        During the time period in question, Defendant, Rochester Tire was

Plaintiff’s employer and Plaintiff was its employee within the meaning of the

Michigan Persons with Disabilities Civil Rights Act MCLA §37.1101, et seq., and

the ADA

      27.        Moreover, Defendant, Rochester Tire is responsible for all acts

committed by their agents, representatives and employees, who were at all times

acting under within the scope of their employment.

      28.        Defendant, through itd agents, representatives and employees, were

predisposed to harass and discriminate against Plaintiff on the basis of his disability

and/or perceived disability, and acted in accordance with that predisposition.

      29.        Defendants’ actions were intentional, or were carried out with reckless

indifference to Plaintiff’s rights and sensibilities.

      30.        Plaintiff has also sustained damages due to Defendant’s violations of

the violate the ADA and has filed a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”).

      31.        Defendant’s customs, policies and procedures that disabled workers or


                                             5
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20         PageID.6    Page 6 of 12




employees Defendant regarded as disabled, including Plaintiff are to be terminated

due to their disability are clearly in violation of the Michigan Persons with

Disabilities Civil Rights Act MCLA §37.1101, et seq., ADA and have been

committed an especially malicious or reckless act of discrimination that Plaintiff is

entitled to punitive damages under the ADA.

      32.    On or about September 26, 2020 Plaintiff filed a Charge of

Discrimination that Defendant terminated him due to his disability in violation of

the ADA.

      33.    On or about August 7, 2020 the EEOC issued a Right to Sue letter to

Plaintiff allowing him to pursue his ADA claims in this Court.

                         COUNT I
     VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF
                            1990

      34.    Plaintiff incorporates by reference paragraphs 1 through 34 of the

Complaint as though fully set forth herein.

      35.    At all times relevant Plaintiff suffered from symptoms which

substantially interfered with major life activities and which Defendants regarded to

substantially interfere with major life activities and be a disability under The

Americans with Disabilities Act of 1990 (“ADA”).

      36.    Defendants perceived and regarded Plaintiff as being a person with a

disability because, among other things, Plaintiff suffered from PTSD which


                                         6
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20           PageID.7   Page 7 of 12




substantially interfered with major life activities and included episodes of

flashbacks, nightmares, difficulty sleeping, frightening thoughts, avoidance of

people, places, or thoughts, emotional numbness, being easily startled, feeling tense

and angry outbursts which have been under control since mid-2018.

      37.     Pursuant to the ADA, Plaintiff is guaranteed the right to be free from

discriminatory treatment and/or discharge from his employment by his employer

and/or supervisors based upon his disability.

      38.     Plaintiff’s disability and/or being regarded as having a disability was a

factor in Defendant’s employment decisions, including, termination.

      39.     Defendants is an employer within the meaning of the ADA.

      40.     Plaintiff has been subjected to discriminatory and retaliatory treatment

based upon his disability, his perceived or regarded disability, and request for an

accommodation, by Defendants, its employees and agents to the point where his

status as an employee has been detrimentally affected and he was terminated by

Defendants.

      452Plaintiff is entitled to exemplary, compensatory and punitive damages

pursuant to the ADA as a result of each and every violation of the act, including

costs and reasonable attorney’s fees.

      41.     Defendants and its agents, employees and representatives, breached and

violated their duty to Plaintiff by reason of the following acts and/or omissions:


                                           7
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20               PageID.8    Page 8 of 12




      a.      Violating the laws against discrimination by failing to provide
Plaintiff with a reasonable accommodation for his disability; and

      b.    Violating the laws against discrimination by terminating Plaintiff
based exclusively upon his disability.

      42.        Defendants breached and violated their duties owed to Plaintiff, by

reason of the following acts and/or omissions:

            a.   Failing to screen and place in supervisory positions, persons
                 who would be capable of being competent and law abiding
                 supervisors, and with particular reference to enforcing laws
                 against discrimination in the workplace;

            b.   Giving supervisory authority to persons who were known to
                 have propensities as would make them unfit to serve in the
                 capacity of supervisor over disabled employees;

            c.   Failing to properly educate and train its employees and
                 supervisors, particularly with reference to the unlawfulness of
                 discrimination in the workplace;

            d.   Failing to properly warn or advise its employees and supervising
                 personnel to refrain from discriminating against employees; and

      43.        Terminating Plaintiff due to his disability or perceived disability.

      44.        As a direct and proximate result of the actions of Defendants, Plaintiff

was the subject of discriminatory conduct on the part of Defendants, and its agents

and employees.

      45.        Because of the unlawful conduct of Defendants, and its agents and

employees, and as a direct and proximate cause of such conduct, Plaintiff has

suffered damages including embarrassment, outrage, mental anguish and anxiety,

                                               8
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20           PageID.9   Page 9 of 12




emotional distress, loss of self-esteem, loss of earnings and other employment

benefits, and a loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendants in an amount in excess of $75,000.00, plus punitive/exemplary

damages, together with costs, interest, attorney fees and any other relief this

Honorable Court deems appropriate

                               COUNT II
               VIOLATION OF THE MICHIGAN PERSONS
            WITH DISABILITIES ACT, MCLA §37.1101, ET SEQ.

      46.    Plaintiff incorporates by reference Paragraphs 1 through 46 above as

though more fully set forth herein.

      47.    Plaintiff suffers from symptoms which qualifies as a disability under

the Michigan Persons with Disabilities Civil Rights Act MCLA §37.1101, et seq.

(PWDCRA.

      48.    Pursuant to the Michigan Persons with Disabilities Civil Rights Act

MCLA §37.1101, et seq., Plaintiff is guaranteed the right to be free from

discriminatory treatment and/or discharge from his employment by his employer

and/or supervisors based upon his disability.

      49.    Plaintiff’s disability was a factor in Defendants employment decisions,

including, but not limited to refusing to accommodate him.




                                           9
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20       PageID.10    Page 10 of 12




      50.    Defendants is an employer within the meaning of the PWDCRA and

Plaintiff has been subjected to repeated and continuous discriminatory treatment

based upon his disability by Defendants, its employees and agents to the point

where his status as an employee has been detrimentally affected and he was refused

to be reasonably accommodated by Defendants.

      51.    Plaintiff is entitled to exemplary, compensatory and punitive damages

pursuant to the ADA as a result of each and every violation of the act, including

costs and reasonable attorney’s fees.

      52.    Defendants and its agents, employees and representatives, by reason

of the following acts and/or omissions:

           a.   Violating the laws against discrimination by refusing to
      accommodate Plaintiff;

            b.   Failing to refrain from creating a hostile work
      environment based on Plaintiff’s disability;

            c.    Failing to take serious and corrective action when
      informed by Plaintiff that the conduct towards her was unlawful; and

             d.   Preventing Plaintiff from having full and fair opportunities
      to her employment based upon her disability.

      53.    Defendants owed Plaintiff as a disabled employee, a duty to

adequately advise their employees to refrain from discriminating against

employees.




                                          10
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20          PageID.11    Page 11 of 12




      54.    As a direct and proximate result of Defendants’ harassment and

discrimination of Plaintiff solely on the basis that she had a disability or was

perceived by Defendants to be a person with a disability Plaintiff has sustained

injuries including, but not limited to:

      a.     Economic damages;

      b.     Mental anguish;

      c.     Fright;

      d.     Shock;

      e.     Embarrassment;

      f.     Outrage;

      g.     Anxiety;

      h.     Emotional distress;

      i.     Loss of self-esteem; and

      j.     Loss of capacity for the enjoyment of life.

      WHEREFORE, Plaintiff respectfully requests judgment in his favor and

against Defendants in an amount in excess of $75,000.00, plus exemplary damages,

together with costs, interest and attorney fees and any other relief this Honorable

Court deems appropriate.




                                          11
Case 2:20-cv-12139-GAD-DRG ECF No. 1 filed 08/10/20   PageID.12   Page 12 of 12




                                   Respectfully submitted,

                                   BATEY LAW FIRM, PLLC

                                 By: /s/Scott P. Batey
                                   SCOTT P. BATEY (P54711)
                                   Attorney for Plaintiff
                                   30200 Telegraph Road, Suite 400
                                   Bingham Farms, Michigan 48025
                                   (248) 540-6800-telephone
                                   (248) 540-6814-fax
                                   sbatey@bateylaw.com

Dated: August 10, 2020



                         DEMAND FOR JURY TRIAL

      NOW COMES Plaintiff, John Prior, by and through his attorneys, Scott P.

Batey and the Batey Law Firm, PLLC, and hereby demands a trial by jury on all

issues allowed by law.


                                   Respectfully submitted,

                                   BATEY LAW FIRM, PLLC

                                 By: /s/Scott P. Batey
                                   SCOTT P. BATEY (P54711)
                                   Attorney for Plaintiff
                                   30200 Telegraph Road, Suite 400
                                   Bingham Farms, Michigan 48025
                                   (248) 540-6800-telephone
                                   (248) 540-6814-fax
                                   sbatey@bateylaw.com
Dated: August 10, 2020


                                     12
